DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/630/2019 was filed after the mailing date of the application on 6/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a hollow portion of a rim of a steering wheel, the hollow portion having an interior surface defining a central cavity and the plurality of thermoelectric devices are spaced apart along the central cavity”, “the one or more air movers are located within a channel within the rim of the steering wheel” and “two spokes of the steering wheel each include one of the one or more air movers and one of the air movers pushes air into the rim and one of the air movers pulls air form the rim”, “ the conditioning modules are connected to the rim by the thermal transfer material, being press fit into a recess in the rim, connected via a fastener to the rim, or a combination thereof”,  must be shown or the feature(s) canceled from the claim(s). It is noted the emphasized portions do not have references numerals described in the specification. No new matter should be entered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The abstract of the disclosure is objected to because the abstract recites the legal phraseology “comprising”.  Correction is required.  See MPEP § 608.01(b).
		The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the one or more air movers are located within a channel within the rim of the steering wheel and the conditioning modules are connected to the rim by the thermal transfer material, being press fit into a recess in the rim, connected via a fastener to the rim, or a combination thereof.
Claim Objections
Claims 15 and 19 are objected to because of the following informalities:  
Claim 15 recites “the thermal transfer material” which lacks antecedent basis and for examination purposes is interpreted to be -- a thermal transfer material--. 
Claim 19 recites “steerinwheel” and “more” which is presumed to be a typographical error and should recite -- steering wheel -- and -- more --.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air movers” in claim 1 and “a thermal transfer material” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the air movers may be an axial fan, a radial fan, or a combination of both (paragraph 0019). The thermal transfer material may be a thermal adhesive, a thermal grease, or both (paragraph 0015) 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the one or more air movers are located within a channel within the rim of the steering wheel” which renders the claim indefinite because it is unclear how the air mover can be located in the channel. Paragraph 0032 of the published application describes the rim 4 houses the conditioning modules 30.  The rim 4 includes a first piece 6 and a second piece 8 with a channel 18 located between the first piece 6 and the second piece 8. Therefore it is unclear how the air mover can be located in the channel within the rim.  For examination purpose, a prior art reference will be understood as capable of being located within the rim.
Claim 3 recites “wherein the one or more air movers pull a fluid from the rim so that the one or more air movers exhaust air from the rim” which renders the claim indefinite because it is unclear if the fluid is the fluid stream or an additional fluid and if the exhaust air is the fluid or fluid stream. For examination purposes, the limitation is interpreted to be -- the fluid stream -- and -- exhaust the fluid stream --.
Claim 4 recites “the one or more air movers push a fluid into the rim so that the one or more air movers circulate air through the rim” which renders the claim indefinite because it is unclear if the fluid is the fluid stream or an additional fluid and if the circulated air 
Claim 5 recites “two spokes of the steering wheel each include one of the one or more air movers and one of the air movers pushes air into the rim and one of the air movers pulls air form the rim” which renders the claim indefinite because it is unclear if the air being pushed or pulled is the fluid or fluid stream. For examination purposes, the limitation is interpreted to be -- pushes the fluid stream -- and -- pulls the fluid stream --.
Claims 6, 8-20 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maranville et al (US 20130180354) in view of Kim et al (US 20190084608).
Regarding claims 1 and 20, Maranville teaches a conditioning system (Figures 1-3, 7) comprising: a. a plurality of conditioning modules (28, 30), each conditioning module including: i. one or more heat sinks (24, 25, 26, 27, Figure 2, paragraphs 0016, 0024, a heat sink under its broadest meaning is understood to me a substance or device that absorbs or dissipates especially unwanted heat) and ii. one or more thermoelectric devices (28, 30) in communication with the one or more heat sinks (paragraph 0024); b. one or more air movers (19) in fluid communication with the heat sink; wherein the plurality of conditioning modules are located within a rim (12) of a steering wheel (10), and the plurality of thermoelectric devices are spaced apart along the central cavity (Figure 2), and the one or more thermo-electric devices are in direct thermal contact with the interior surface of the central cavity (paragraph 0018,Figure 3) so that when the plurality of conditioning modules are turned on, the plurality of conditioning modules change a temperature (cooled, paragraph 0024) of the rim of the steering wheel, wherein the one or more heat sinks are located on the one or more thermoelectric devices (Figure 3) and separated from the rim by the one or more thermoelectric devices (24, 25, 26, 27 are separated from 12 through 28, 30, 36, 58, Figures 2-3) so that  the one or more heat sinks are located within a fluid stream 
Maranville teaches the invention as described above but fails to explicitly teach the plurality of conditioning modules are located within a hollow portion of a rim of a steering wheel, the hollow portion having an interior surface defining a central cavity.
However, Kim teaches wherein the plurality of conditioning modules (150) are located within a hollow portion (140) of a rim (120) of a steering wheel (100), the hollow portion having an interior surface (interior surface 133) defining a central cavity (interior of 140) to improve temperature control performance of the steering wheel.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the conditioning system of Maranville to include the plurality of conditioning modules are located within a hollow portion of a rim of a steering wheel, the hollow portion having an interior surface defining a central cavity in view of the teachings of Kim to improve temperature control performance of the steering wheel. 
Regarding claim 2, due to indefiniteness, the combined teachings teach wherein the one or more air movers (19 of Maranville) are located within a channel (13 of Maranville) within the rim of the steering wheel (Figure 6 of Maranville).
Regarding claim 3, the combined teachings teach wherein the one or more air movers pull the fluid stream from the rim (98 of Maranville) so that the one or more air movers exhaust the fluid stream from the rim (Figure 6 of Maranville).
Regarding claim 4, the combined teachings teach the one or more air movers push the fluid stream into the rim (99 of Maranville) so that the one or more air movers circulate the fluid stream through the rim (Figure 6 of Maranville).
Regarding claim 5, the combined teachings teach the invention as described above but fails to teach two spokes of the steering wheel each include one of the one or more air movers and one of the air movers pushes air into the rim and one of the air movers pulls air form the rim.
However, Maranville two spokes (15A-15D) of the steering wheel and one of the air movers pushes air into the rim and pulls air form the rim (19, 19a, paragraph 0022, Fig. 6)
Further, the general concept of using two air movers (i.e. duplicate the air mover) in order circulate air falls within the realm of common knowledge as obvious mechanical expedient. 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skilled in the art to have modified the combined teachings and integrated the two spokes of the steering wheel to each include one of the one or more air movers, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation for doing so would have been to circulate air through the rim to efficiently cool the steering wheel (see Armstrong paragraph 0024).
Regarding claim 5, the combined teachings teach the one or more air movers (19a of Maranville) are located outside of a hub (13 of Maranville) of the steering wheel.
Regarding claim 8, the combined teachings teach a thermal transfer material (36 of Maranville) is located between the thermoelectric device and a part of the rim (58 of Maranville) of the steering wheel (Fig. 3 of Maranville).
Regarding claim 9, the combined teachings teach the conditioning modules are connected together forming two or more strings of conditioning modules (Figure 2 of Maranville), and each of the two or more strings of conditioning modules include two or more conditioning modules connected together in series (paragraph 0016, 0018, 0024).
Regarding claim 10, the combined teachings teach the conditioning modules extend around about 180 degrees or more of the rim of the steering wheel (Fig. 2 of Maranville).
Regarding claim 11, the combined teachings teach individual conditioning modules within the two or more strings are located in an alternating relationship (Fig. 2 of Maranville, 28 and 30 alternate) as the strings extend around the steering wheel.
Regarding claim 12, the combined teachings teach individual conditioning modules within the two or more strings are located one after another without any intervening conditioning modules (Fig. 2 of Maranville).
Regarding claim 13, the combined teachings teach the rim is made of a first piece (58, 36, 56, 52, solder, paragraph 0018 of Maranville) and a second piece (50, 26, 46, 24, solder, paragraph 0018 of Maranville) and the plurality of conditioning modules are in contact with both the first piece and the second piece (Fig. 3 of Maranville).
Regarding claim 14, the combined teachings teach an interior surface of the rim (Figs. 2-3 of Maranville) includes an insulating layer (34, 54, of Maranville) that extends fully around the interior surface of the rim (Figs. 2-3 of Maranville).
Regarding claim 15, the combined teachings teach the conditioning modules are connected to the rim by a thermal transfer material (36 of Maranville), being connected via a fastener (50, 52, solder, paragraph 0018 of Maranville) to the rim.
Regarding claim 16, the combined teachings teach wherein the one or more thermoelectric devices and the one or more heat sinks are each connected together by one or more bosses (50 secures 28 and 30 to 26, 24, 27 of Maranville).
Regarding claim 17, the combined teachings teach the one or more heat sinks have an area (Figs. 2-3 of Maranville) that is greater than an area (Figs. 2-3 of Maranville) of the one or more thermoelectric devices.
Regarding claim 18, the combined teachings teach the one or more thermoelectric devices have a planar surface (38, 40, 42, 44 of Maranville) that contacts a planar surface (36 of Maranville) of an interior (58 of Maranville) of the rim.
Regarding claim 18, the combined teachings teach the plurality of conditioning modules are connected to one or more temperature sensors (76, paragraph 0021, 0023 of Maranville) that monitor the rim (Fig. 7, claim 20 of Maranville), the steering wheel (Fig. 7, claim 22 of Maranville), the one or more thermoelectric devices (claim 11 of Maranville).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763